
	

115 HR 1376 : Electronic Message Preservation Act of 2017
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 1376
		IN THE SENATE OF THE UNITED STATES
		July 17, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 44, United States Code, to require preservation of certain electronic records by
			 Federal agencies, to require a certification and reports relating to
			 Presidential records, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Electronic Message Preservation Act of 2017. 2.Preservation of electronic messages and other records (a)Requirement for Preservation of Electronic MessagesChapter 29 of title 44, United States Code, is amended by adding at the end the following new section:
				
					2912.Preservation of electronic messages and other records
 (a)Regulations requiredThe Archivist shall promulgate regulations governing Federal agency preservation of electronic messages that are determined to be records. Such regulations shall, at a minimum—
 (1)require the electronic capture, management, and preservation of such electronic records in accordance with the records disposition requirements of chapter 33;
 (2)require that such electronic records are readily accessible for retrieval through electronic searches; and
 (3)include timelines for Federal agency implementation of the regulations that ensure compliance as expeditiously as practicable.
 (b)Ensuring complianceThe Archivist shall promulgate regulations that— (1)establish mandatory minimum functional requirements for electronic records management systems to ensure compliance with the requirements in paragraphs (1) and (2) of subsection (a); and
 (2)establish a process to ensure that the electronic records management system of each Federal agency meets the functional requirements established under paragraph (1).
 (c)Coverage of other electronic recordsTo the extent practicable, the regulations promulgated under subsections (a) and (b) shall also include requirements for the capture, management, and preservation of other electronic records.
 (d)Compliance by Federal agenciesEach Federal agency shall comply with the regulations promulgated under subsections (a) and (b). (e)Review of regulations requiredThe Archivist shall periodically review and, as necessary, amend the regulations promulgated under subsections (a) and (b)..
			(b)Deadline for regulations
 (1)Preservation of electronic messagesNot later than 120 days after the date of the enactment of this Act, the Archivist shall promulgate the regulations required under section 2912(a) of title 44, United States Code, as added by subsection (a).
 (2)Ensuring complianceNot later than 2 years after the date of the enactment of this Act, the Archivist shall promulgate the regulations required under section 2912(b) of title 44, United States Code, as added by subsection (a).
				(c)Reports on implementation of regulations
 (1)Agency report to ArchivistNot later than 1 year after the date of the enactment of this Act, the head of each Federal agency shall submit to the Archivist a report on the agency’s compliance with the regulations promulgated under section 2912 of title 44, United States Code, as added by subsection (a), and shall make the report publicly available on the website of the agency.
 (2)Archivist report to CongressNot later than 90 days after receipt of all reports required by paragraph (1), the Archivist shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on Federal agency compliance with the regulations promulgated under section 2912(a) of title 44, United States Code, as added by subsection (a), and shall make the report publicly available on the website of the agency.
 (3)Federal agency definedIn this subsection, the term Federal agency has the meaning given that term in section 2901 of title 44, United States Code. (d)Clerical amendmentThe table of sections at the beginning of chapter 29 of title 44, United States Code, is amended by adding after the item relating to section 2911 the following new item:
				
					
						2912. Preservation of electronic messages and other records..
 (e)DefinitionsSection 2901 of title 44, United States Code, is amended— (1)by striking and at the end of paragraph (14); and
 (2)by striking paragraph (15) and inserting the following new paragraphs:  (15)the term electronic messages means electronic mail and other electronic messaging systems that are used for purposes of communicating between individuals; and
 (16)the term electronic records management system means software designed to manage electronic records, including by— (A)categorizing and locating records;
 (B)ensuring that records are retained as long as necessary; (C)identifying records that are due for disposition; and
 (D)ensuring the storage, retrieval, and disposition of records.. 3.Presidential records (a)Additional Regulations Relating to Presidential Records (1)In generalSection 2206 of title 44, United States Code, is amended—
 (A)by striking and at the end of paragraph (3); (B)by striking the period at the end of paragraph (4) and inserting ; and; and
 (C)by adding at the end the following:  (5)provisions for establishing standards necessary for the economical and efficient management of electronic Presidential records during the President’s term of office, including—
 (A)records management controls necessary for the capture, management, and preservation of electronic messages;
 (B)records management controls necessary to ensure that electronic messages are readily accessible for retrieval through electronic searches; and
 (C)a process to ensure the electronic records management system to be used by the President for the purposes of complying with the requirements in subparagraphs (A) and (B)..
 (2)DefinitionsSection 2201 of title 44, United States Code, is amended by adding at the end the following new paragraphs:
					
 (6)The term electronic messages has the meaning given that term under section 2901(15). (7)The term electronic records management system has the meaning given that term under section 2901(16)..
				(b)Certification of President’s Management of Presidential Records
 (1)Certification requiredChapter 22 of title 44, United States Code, is amended by adding at the end the following new section:
					
						2210.Certification of the President’s management of Presidential records
 (a)Annual CertificationThe Archivist shall annually certify whether the electronic records management controls established by the President meet requirements under sections 2203(a) and 2206(5).
 (b)Report to CongressThe Archivist shall report annually to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives on the status of the certification..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 22 of title 44, United States Code, is amended by adding at the end the following new item:
					
						
							2210. Certification of the President’s management of Presidential records. .
 (c)Report to CongressSection 2203(g) of title 44, United States Code, is amended by adding at the end the following new paragraph:
				
 (5)One year following the conclusion of a President’s term of office, or if a President serves consecutive terms 1 year following the conclusion of the last term, the Archivist shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives a report on—
 (A)the volume and format of electronic Presidential records deposited into that President’s Presidential archival depository; and
 (B)whether the electronic records management controls of that President met the requirements under sections 2203(a) and 2206(5)..
 (d)Effective dateThe amendments made by this section shall take effect 1 year after the date of the enactment of this Act.
			Passed the House of Representatives July 16, 2018.Karen L. Haas,Clerk.
